Title: To George Washington from Captain Nicholson Broughton, 9 September 1775
From: Broughton, Nicholson
To: Washington, George

 

Sir
Glocester [Mass.] Sepr 9th 1775

As there is several Matters of Complaint turnd up (since my Capture of the Ship Unity) against the Capt. of sd Ship, I think proper to acquaint you of the Particulars, Viz. as follows—on my sending of an Officer on Board Sd Ship, his Treatment was such as I would rather have expected from a polite Enemy than a Friend to our Cause as Americans.
I would acquaint your Excellency in the next Place, that there is on Board sd Ship, a much greater Quantity of Naval Stores than is customary to import from our Ports.
There is likewise as I understand some considerable Quantity of Provisions, much more (in my Opinion) than is necssary for Ship’s Crew. I would likewise inform your Excellency that the Capt. contrary to the Resolves of our General Assembly has taken on Board a Considerable Quantity of New Fish. And from those, And many other Circumstances, I conclude that Capt. Flagg, was designd for the Port of Boston instead of any one of the West India Isles—from this Consideration Sir, I (with the greatest Deference to your own Judgement) should think it proper, that the Ship should be remov’d to Beverly, as a Place of much greater Security, than her present Port; the Lumber which she has on Board is considerable & might be much easier remov’d to Head Quarters, for Service, from thence, than the present Port—I shall leave the Ship with the Committee of Safety, ’till further Orders. With the greatest Respect, I am Sir, your most Obedient Humble Servant

Nicholasson Broughton


P.S. I would not neglect acquainting Your Excellency (in Excuse for my makeing a Short Stay Here,) that my first Lieuttenant Was accidentally wounded; for the Particulars of which, or the Circumstances relative to my takeing the Ship, your Excellency will be pleas’d to inquire of the Bearer.


Nicholasson Broughton
